DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2013/0112379), and further in view of Morioka et al. (US 2009/0242177) and Watanabe et al. (US 6,337,129).
Regarding claim 1, Ko et al. (Figure 4B embodiment) discloses an evaporator of a refrigeration system, comprising: a fin-type heat exchanger (Paragraphs 32 and 35, see also Figures 2B and 7: The disclosure of Ko et al. is pertinent to and applied to fin-type heat exchangers), where the fin-type heat exchanger comprises:
A plurality of fins and a plurality of refrigerant pipes transversely passed through the plurality of fins and disposed between the plurality of fins (Figure 7, see also Figure 2B), where air is heat-exchanged in an air passage between the plurality of refrigerant pipes and the plurality of fins by introducing a refrigerant into the plurality of refrigerant pipes (Paragraph 138),
Where a surface (e.g. 6) of each of the fins (Paragraph 86) comprises a heat dissipation layer (1, 7), and the heat dissipation layer comprises a plurality of first heat dissipating powders with a first particle size and a plurality of second heat dissipating powders with a second particle size (Paragraphs 76-80 and 101-105: The heat 
While Ko et al. discloses the first heat dissipating powders and the second heat dissipating powders are arranged on the surface of each of the fins (Paragraphs 32 and 35, see also Figures 2B and 7: The disclosure of Ko et al. is pertinent to and applied to fin-type heat exchanger) with a nano-sized geometric structure (Paragraphs 76-80 and 101-105: The heat dissipating powders have nano-scale structure), Ko et al. does not explicitly teach or disclose the first heat dissipating powders and the second heat dissipating powders are alternatively arranged on the surface of each of the fins and together form a concave-convex surface.
Morioka et al. teaches a coating layer (3, 4) applicable to heat dissipation layers of a fin-type heat exchanger (Paragraph 37), where the coating layer comprises a plurality of first heat dissipating powders (1) with a first particle size (Figure 1 and paragraph 42) and a plurality of second heat dissipating powders (2) with a second particle size (Figure 1 and paragraph 50), where and the first heat dissipating powders and the second heat dissipating powders are alternatively arranged on the surface of each of the fins and together form a concave-convex surface (Annotated Figure 1).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the particles as disclosed by Ko et al. in an alternating arrangement as taught by Morioka et al. to improve a functionality of a heat exchanger surface coating by ensuring that both first and second powders of a coating layer are exposed to ambient.  Note: It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Further, while Ko et al. discloses the heat dissipation layer as including a filler comprising one or more particles of a first and second sizes (Paragraphs 76-80 and 101-105), Ko et al. does not teach or disclose specific particle ratios of the heat dissipation layer.
Watanabe et al. teaches a heat dissipation layer (4), where the heat dissipation layer is applicable to heat dissipation layers of a fin-type heat exchanger (Col. 7, lines 5-37), where the heat dissipation layer is configured in the form of a hydrophobic or a hydrophilic layer (Col. 2, lines 5-9, Col. 4, lines 34-63, Col. 6, lines 36-47, and Col. 6, line 64 to Col. 7, line 4: The heat dissipation layer is formed from a mixture of first -hydrophobic- particles comprising fluororesin 5 and second -hydrophilic- particles comprising photocatalytic oxide 6, where the first and second particles have sizes that are configured in accordance with various respective ratios), where the heat dissipation layer comprises a plurality of first heat dissipating powders (i.e. 5) with a first particle size (Figure 1) and a plurality of second heat dissipating powders (i.e. 6) with a second particle size (Figure 1), and where a ratio of the first particle size to the second particle size ranges between 10:1 and 30:1 (Col. 6, line 64 to Col. 7, line 4: First particle size ranges from 10nm to 10µm and Second particle size ranges from 1nm to 100nm, there being a ratio of the first particle size to the second particle size between 10:1 and 
Ko et al. further discloses the heat dissipation layer as further comprising an adhesive (Paragraphs 101-104: A cured product) covering the first heat dissipating powders and the second heat dissipating powders (Paragraph 104), where the material of the adhesive is selected from the group consisting of polyacrylate, a polyvinyl alcohol resin, and siloxane (Paragraph 80: Siloxane).
Note the preamble limitation “An evaporator of a refrigeration system (line 1)” constitutes a mere statement of purpose or use that does not further limit the structure of the claimed invention.  The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  In the 
Further note: It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “a hydrophobic heat dissipation layer” (claim 1, line 7) (emphasis added) constitute a functional limitation, there being no differentiating structure recited.  Specifically, since Morioka et al. as modified by Ko and Watanabe et al. discloses a fin-type heat exchanger comprising at least: a heat dissipation layer formed from a first heat dissipating powder with a first particle size and a second heat dissipating powder with a second particle size as claimed (Col. 6, line 64 to Col. 7, line 4 of Watanabe et al.), where the first and second heat dissipating powders are configured such that a ratio of the first particle size to the second particle size ranges between 10:1 and 30:1 as claimed (Col. 6, line 64 to Col. 7, line 4 of Watanabe et al.: First particle size ranges from 10nm to 10µm and Second particle size ranges from 1nm to 100nm, there being a ratio of the first particle size to the second particle size between 10:1 and 30:1), and where the first and second powders are bound by an adhesive as claimed (Paragraph 80 of Ko) it is understood that the heat dissipation layer as disclosed by Morioka et al. as modified by Ko and Watanabe et al. is hydrophobic in the same sense that the claimed  heat dissipation layer is hydrophobic 

    PNG
    media_image1.png
    293
    693
    media_image1.png
    Greyscale

Regarding claim 2, Ko et al. discloses an evaporator of a refrigeration system as discussed above, where the material of each of the first heat dissipating powders is selected from the group consisting of the nanographite, the carbon nano-tube, titanium dioxide, the boron nitride, carbon black, carbon fiber, metal powder, silicon carbide, aluminum oxide, aluminum nitride, aluminum oxide, silicon dioxide, and the nano-diamond (Paragraphs 76-78: Titanium dioxide for example).
Regarding claim 3, Ko et al. discloses an evaporator of a refrigeration system as discussed above, where the material of each of the second heat dissipating powders is selected from the group consisting of the nanographite, the carbon nano-tube, the boron nitride, carbon black, carbon fiber, metal powder, silicon carbide, aluminum nitride, and the nano-diamond (Paragraphs 76-78: Titanium dioxide for example).
Regarding claims 4 and 5, Ko et al. discloses an evaporator of a refrigeration system as discussed above. While Ko et al. discloses the heat dissipation layer as 
Watanabe et al. teaches a hydrophobic (or hydrophilic) layer (4) applicable to heat dissipation layers of a fin-type heat exchanger (Col. 7, lines 5-37), where the layer comprises a plurality of first heat dissipating powders (5) with a first particle size (Figure 1) and a plurality of second heat dissipating powders (6) with a second particle size (Figure 1), where the first particle size of each of the first heat dissipating powders ranges between 300 nanometers and 500 nanometers (Col. 6, line 64 to Col. 7, line 4: 10nm to 10µm), and where the second particle size of each of the second heat dissipating powders ranges between 25 nanometers and 35 nanometers (Col. 6, line 64 to Col. 7, line 4: 1nm to 100nm).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the particles as disclosed by Ko et al. with particle sizes as taught by Watanabe et al. to improve heat exchanger resistance to fouling by tailoring hydrophobic/hydrophilic properties of a heat dissipation layer based upon required heat exchanger operating conditions (Col. 3, line 41 to Col. 4, line 25 of Watanabe et al.).
Regarding claims 6 and 7, Ko et al. discloses an evaporator of a refrigeration system as discussed above. While Ko et al. discloses the heat dissipation layer as including a filler comprising one or more particles of a first and second sizes (Paragraphs 76-80 and 101-105), the heat dissipation layer defining a hydrophobic layer, Ko et al. does not teach or disclose specific particle content.
.

Claims 8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2013/0112379), and further in view of Morioka et al. (US 2009/0242177), Watanabe et al. (US 6,337,129), and Imamura et al. (US 6,063,332).
Regarding claim 8, Ko et al. (Figure 4B embodiment) discloses a condenser of a refrigeration system, comprising: a fin-type heat exchanger (Paragraphs 32 and 35, see also Figures 2B and 7: The disclosure of Ko et al. is pertinent to and applied to fin-type heat exchangers), where the fin-type heat exchanger comprises:
A plurality of fins and a plurality of refrigerant pipes transversely passed through the plurality of fins and disposed between the plurality of fins (Figure 7, see also 
Where a surface (e.g. 6) of each of the fins (Paragraph 86) comprises a heat dissipation layer (1, 7), and the heat dissipation layer comprises a plurality of first heat dissipating powders with a first particle size and a plurality of second heat dissipating powders with a second particle size (Paragraphs 76-80 and 101-105: The heat dissipation layer includes a filler that comprises one or more particles of first and second sizes).
While Ko et al. discloses the first heat dissipating powders and the second heat dissipating powders are arranged on the surface of each of the fins (Paragraphs 32 and 35, see also Figures 2B and 7: The disclosure of Ko et al. is pertinent to and applied to fin-type heat exchanger) with a nano-sized geometric structure (Paragraphs 76-80 and 101-105: The heat dissipating powders have nano-scale structure), Ko et al. does not explicitly teach or disclose the first heat dissipating powders and the second heat dissipating powders are alternatively arranged on the surface of each of the fins and together form a concave-convex surface.
Morioka et al. teaches a coating layer (3, 4) applicable to heat dissipation layers of a fin-type heat exchanger (Paragraph 37), where the coating layer comprises a plurality of first heat dissipating powders (1) with a first particle size (Figure 1 and paragraph 42) and a plurality of second heat dissipating powders (2) with a second particle size (Figure 1 and paragraph 50), where and the first heat dissipating powders and the second heat dissipating powders are alternatively arranged on the surface of In re Japikse, 86 USPQ 70.
Ko et al. further discloses that both the first heat dissipating powders and the second heat dissipating powders protrude from the surface of each of the fins (Figure 3, Paragraphs 76-80 and Paragraphs 101-105: The heat dissipation layer 1 includes a filler that comprises one or more particles of first and second sizes, where the filler is configured to be located inside element 7 or protrude from element 7).
Further, while Ko et al. discloses the heat dissipation layer as including a filler comprising one or more particles of a first and second sizes (Paragraphs 76-80 and 101-105), Ko et al. does not teach or disclose specific particle ratios of the heat dissipation layer.
Watanabe et al. teaches a heat dissipation layer (4), where the heat dissipation layer is applicable to heat dissipation layers of a fin-type heat exchanger (Col. 7, lines 5-37), where the heat dissipation layer is configured in the form of a hydrophobic or a hydrophilic layer (Col. 2, lines 5-9, Col. 4, lines 34-63, Col. 6, lines 36-47, and Col. 6, line 64 to Col. 7, line 4: The heat dissipation layer is formed from a mixture of first -hydrophobic- particles comprising fluororesin 5 and second -hydrophilic- particles comprising photocatalytic oxide 6, where the first and second particles have sizes that 
Ko et al. further discloses the heat dissipation layer as further comprising an adhesive (Paragraphs 101-104: A cured product) covering the first heat dissipating powders and the second heat dissipating powders (Paragraph 104).  However, Ko et al. does not explicitly teach or disclose the adhesive as selected from the group consisting of polyacrylate and a polyvinyl alcohol resin.
Imamura et al. teaches a coating layer (1) applicable to heat dissipation layers of a heat exchanger (Col. 4, lines 13-17), where the coating layer comprises at least one heat dissipating powder (10) and an adhesive covering the at least one heat dissipating powder (Col. 8, lines 8-20: A resin covers and binds the at least one heat dissipating powder), where the adhesive comprises a resin (Col. 8, lines 8-20: Polyvinyl alcohol resin).  As a result it would have been obvious to one having ordinary skill in the art at In re Leshin, 125 USPQ 416.
Note the preamble limitation “A condenser of a refrigeration system (line 1)” constitutes a mere statement of purpose or use that does not further limit the structure of the claimed invention.  The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  In the instant case, the body of the claim is limited to the structural elements of a fin-type heat exchanger, where using the claimed fin-type heat exchanger in a refrigeration system as a condenser constitutes an intended use of the fin-type heat exchanger.
In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitations “a hydrophilic heat dissipation layer” (claim 8, line 7) (emphasis added) constitute functional limitations, there being no differentiating structure recited.  Specifically, since Morioka et al. as modified by Ko, Watanabe et al., and Imamura discloses a fin-type heat exchanger comprising at least: a heat dissipation layer formed from a first heat dissipating powder with a first particle size and a second heat dissipating powder with a second particle size as claimed (Col. 6, line 64 to Col. 7, line 4 of Watanabe et al.), where the first and second heat dissipating powders are configured such that a ratio of the first particle size to the second particle size is greater than 500:1  as claimed (Col. 6, line 64 to Col. 7, line 4 of Watanabe et al.: First particle size ranges from 10nm to 10µm and Second particle size ranges from 1nm to 100nm, there being a ratio of particle sizes greater than 500:1), and where the first and second powders are bound by an adhesive as claimed (Col. 8, lines 8-20 of Imamura) it is understood that the heat dissipation layer as disclosed by Morioka et al. as modified by Ko and Watanabe et al. is hydrophilic in the same sense that the claimed  heat dissipation layer is hydrophilic (i.e. The claims merely recite that the heat dissipation layer is hydrophilic without specifying what makes the heat dissipation layer hydrophilic in a manner that defines over the art of record).
Regarding claim 11, Ko et al. discloses a condenser of a refrigeration system as discussed above, where the material of each of the first heat dissipating powders is selected from the group consisting of the nanographite, the carbon nano-tube, titanium dioxide, the boron nitride, carbon black, carbon fiber, metal powder, silicon carbide, aluminum oxide, aluminum nitride, aluminum oxide, silicon dioxide, and the nano-diamond (Paragraphs 76-78: Titanium dioxide for example).
Regarding claim 12, Ko et al. discloses a condenser of a refrigeration system as discussed above, where the material of each of the second heat dissipating powders is selected from the group consisting of the nanographite, the carbon nano-tube, the boron nitride, carbon black, carbon fiber, metal powder, silicon carbide, aluminum nitride, and the nano-diamond (Paragraphs 76-78: Titanium dioxide for example).
Regarding claims 13 and 14, Ko et al. discloses a condenser of a refrigeration system as discussed above. While Ko et al. discloses the heat dissipation layer as including a filler comprising one or more particles of a first and second sizes (Paragraphs 76-80 and 101-105), the heat dissipation layer defining a hydrophobic layer, Ko et al. does not teach or disclose specific particle sizes.
Watanabe et al. teaches a hydrophobic (or hydrophilic) layer (4) applicable to heat dissipation layers of a fin-type heat exchanger (Col. 7, lines 5-37), where the layer comprises a plurality of first heat dissipating powders (5) with a first particle size (Figure 1) and a plurality of second heat dissipating powders (6) with a second particle size (Figure 1), where the first particle size of each of the first heat dissipating powders ranges between 300 nanometers and 500 nanometers (Col. 6, line 64 to Col. 7, line 4: 10nm to 10µm), and where the second particle size of each of the second heat 
Regarding claims 15 and 16, Ko et al. discloses a condenser of a refrigeration system as discussed above. While Ko et al. discloses the heat dissipation layer as including a filler comprising one or more particles of a first and second sizes (Paragraphs 76-80 and 101-105), the heat dissipation layer defining a hydrophobic layer, Ko et al. does not teach or disclose specific particle content.
Watanabe et al. teaches a hydrophobic (or hydrophilic) layer (4) applicable to heat dissipation layers of a fin-type heat exchanger (Col. 7, lines 5-37), where the layer comprises a plurality of first heat dissipating powders (5) with a first particle size (Figure 1) and a plurality of second heat dissipating powders (6) with a second particle size (Figure 1), where the first heat dissipating powders present more than 0% to 35% of the heat dissipation layer content (Col. 6, lines 36-42), and where the second heat dissipating powders present in a range from 5% to 40% of the heat dissipation layer content (Col. 6, lines 43-47).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the particles as disclosed by Ko et al. with particle contents as taught by Watanabe et al. to improve heat exchanger resistance to fouling by tailoring hydrophobic/hydrophilic properties of a .

Response to Arguments
Regarding the statements on page 7, lines 8-27:
Applicant’s statements regarding the claim amendment are noted.
Regarding the arguments on page 8, lines 1-15:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.
Regarding the statements on page 8, line 16 to page 9, line 2:
Applicant’s statements regarding amended claim 1 are noted.  Specific arguments will be addressed as they are presented.
Regarding the statements on page 9, lines 3-18:
Applicant’s statements regarding the disclosed invention are noted.
Regarding the arguments on page 9, line 19 to page 10, line 9:
Applicant alleges that the cited art does not teach or disclose amended claim 1 and that the cited art can only teach or disclose a hydrophobic heat dissipating layer for a condenser and a hydrophilic heat dissipating layer for an evaporator since (i) Ko merely discloses a condenser with a hydrophobic heat dissipating layer, since (ii) Morioka discloses an evaporator (e.g. an indoor unit) with a hydrophilic heat dissipating layer, and since (iii) Watanabe is silent with regard to an evaporator with a hydrophobic heat dissipating layer.  Applicant's arguments have been fully considered but they not persuasive.

Specifically, instant claim 1 merely recites that the heat dissipation layer is hydrophobic without specifying what makes the heat dissipation layer hydrophobic in a manner that defines over the art of record.  In the instant case, Ko as modified by Morioka and Watanabe discloses a fin-type heat exchanger comprising a heat dissipation layer formed from a first heat dissipating powder with a first particle size and a second heat dissipating powder with a second particle size (Col. 6, line 64 to Col. 7, line 4 of Watanabe et al.), where the first and second heat dissipating powders are configured such that a ratio of the first particle size to the second particle size ranges between 10:1 and 30:1 (Col. 6, line 64 to Col. 7, line 4 of Watanabe et al.: First particle size ranges from 10nm to 10µm and Second particle size ranges from 1nm to 100nm, there being a ratio of the first particle size to the second particle size between 10:1 and 30:1).  Since Ko as modified by Morioka and Watanabe discloses the structure and composition of the claimed heat dissipation layer it is understood that the heat dissipation layer as disclosed by Morioka et al. as modified by Ko and Watanabe et al. is hydrophobic in the same sense that the claimed heat dissipation layer is hydrophobic. 
Regarding the arguments on page 10, lines 10-28:
Applicant alleges that Watanabe does not teach or disclose a hydrophobic or hydrophilic heat dissipation layer since Watanabe teaches a wide range of ratios of first 
While Watanabe does not explicitly set forth individual examples of ratios of first to second particle sizes that correspond to hydrophobic or hydrophilic heat dissipation layers, Watanabe nevertheless teaches a range of ratios of first particle size to second particle size that completely overlaps the claimed ranges.  When a claimed range “overlap or lies inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (See MPEP 2144.05).
Further, and as noted above (See “Regarding the arguments on page 9, line 19 to page 10, line 9”), since Ko as modified by Morioka and Watanabe discloses the structure and composition of the claimed heat dissipation layer it is understood that the heat dissipation layer as disclosed by Morioka et al. as modified by Ko and Watanabe et al. is hydrophobic in the same sense that the claimed heat dissipation layer is hydrophobic.
Applicant also alleges that the disclosed hydrophobic heat dissipation layer enables formation of a stable gas film on the surface of a fin, thereby increasing dehumidification rate.  Applicant's arguments have been fully considered but they not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Note that such a recitation if recited in the claims may constitute a functional limitation, absent differentiating structure.
Regarding the arguments on page 10, line 29 to page 11, line 1:
Applicant alleges that the cited art does not teach or disclose amended claim 1 for the reasons as discussed above.  Applicant's arguments have been fully considered but they not persuasive for the reasons as discussed above.
Regarding the arguments on page 11, lines 2-4:
Applicant alleges that claims 2-7 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they not persuasive for the reasons as discussed above.
Regarding the statements on page 11, lines 5-16:
Applicant’s statements regarding amended claim 8 are noted.
Regarding the statements on page 11, line 17 to page 12, line 4:
Applicant’s statements regarding the disclosed invention are noted.
Regarding the arguments on page 12, lines 5-11:
Applicant alleges that the cited art does not teach or disclose amended claim 8 and that the cited art can only teach or disclose a hydrophobic heat dissipating layer for a condenser and a hydrophilic heat dissipating layer for an evaporator since (i) Ko merely discloses a condenser with a hydrophobic heat dissipating layer, since (ii) Morioka discloses an evaporator (e.g. an indoor unit) with a hydrophilic heat dissipating 
As noted in the 35 USC 103 rejection of claim 8 above, recitations directed to “a condenser of a refrigeration system (claim 8, line 1) constitute mere statements of purpose or use that does not further limit the structure of the claimed invention and recitations directed to “a hydrophilic heat dissipation layer” (claim 8, line 7) constitute functional limitations since there is no differentiating structure recited.
Specifically, instant claim 8 merely recites that the heat dissipation layer is hydrophilic without specifying what makes the heat dissipation layer hydrophilic in a manner that defines over the art of record.  In the instant case, Ko as modified by Morioka and Watanabe discloses a fin-type heat exchanger comprising a heat dissipation layer formed from a first heat dissipating powder with a first particle size and a second heat dissipating powder with a second particle size (Col. 6, line 64 to Col. 7, line 4 of Watanabe et al.), where the first and second heat dissipating powders are configured such that a ratio of the first particle size to the second particle size is greater than 500:1 (Col. 6, line 64 to Col. 7, line 4: First particle size ranges from 10nm to 10µm and Second particle size ranges from 1nm to 100nm, there being a ratio of particle sizes greater than 500:1).  Since Ko as modified by Morioka and Watanabe discloses the structure and composition of the claimed heat dissipation layer it is understood that the heat dissipation layer as disclosed by Morioka et al. as modified by Ko and Watanabe et al. is hydrophilic in the same sense that the claimed heat dissipation layer is hydrophilic.

Regarding the arguments on page 12, lines 12-14:
Applicant alleges that Watanabe does not teach or disclose a hydrophobic or hydrophilic heat dissipation layer since Watanabe teaches a wide range of ratios of first particle size to second particle size (Col. 6, line 64 to Col. 7, line 4 of Watanabe et al.: 10:1 to 10,000:1) instead of explicitly setting forth an individual example of a ratio of first to second particle size for a hydrophobic heat dissipation layer and an individual example of a ratio of first to second particle size for a hydrophilic heat dissipation layer.  Applicant's arguments have been fully considered but they not persuasive for the reasons as discussed above (see “Regarding the arguments on page 10, lines 10-28”).
Regarding the arguments on page 12, lines 15-22:
Applicant alleges that the disclosed hydrophilic heat dissipation layer enables formation of a water film on the surface of a fin, thereby facilitating removal of moisture.  Applicant's arguments have been fully considered but they not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., formation of a water film on the surface of a fin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Note that such a recitation if recited in the claims may constitute a functional limitation, absent differentiating structure.



Regarding the arguments on page 12, lines 23-25:
Applicant alleges that the cited art does not teach or disclose amended claim 8 for the reasons as discussed above.  Applicant's arguments have been fully considered but they not persuasive for the reasons as discussed above.
Regarding the arguments on page 12, lines 26-28:
Applicant alleges that claims 2-7 are allowable by virtue of dependency.  Applicant's arguments have been fully considered but they not persuasive for the reasons as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763